DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 07/21/2022, with respect to amendment to claim 1 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious on the following when considered with other limitations in the claim: the start unit is configured to let a subject node transition from the sleep state to the normal state when (A) the start unit compares, in the sleep state, the start information included in the communication frame with the start condition stored in the reference memory, and (B) a wakeup condition is satisfied, and the storage processor is configured to store the start condition in a preservation memory that is a storage area different from the reference memory before storing the start condition transmitted from the at least one master node in the reference memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,799,233 discloses a robust state machine is provided for controlling a slave interface to an                         
                            
                                
                                    i
                                
                                
                                    2
                                
                            
                            C
                        
                    -bus. The state machine is configured to enforce the slave-device-protocol of the                          
                            
                                
                                    i
                                
                                
                                    2
                                
                            
                            C
                        
                    -bus specification, and to provide recovery from anomalous master-device behavior. In accordance with this invention, the state transitions of the state machine at the slave-device are controlled by the master-device's control of the SCL line of the                          
                            
                                
                                    i
                                
                                
                                    2
                                
                            
                            C
                        
                    -bus, except if a START condition is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464